Citation Nr: 1703210	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to residuals of cold injury to the feet.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for residuals of cold injury to the feet.

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran reported having undergone surgery on his feet at the Walter Reed Medical Center during the first five months of 1985.  A September 2012 letter from the National Personnel Records Center to the Veteran indicated that these records could not be located.  The same letter also stated, however, that these records were with VA.  These records are not found in the Veteran's claims file, and it does not appear that the AOJ has made any attempt to locate these treatment records.  As the current location of these records remains unclear, the AOJ must attempt, with all necessary assistance from the Veteran, to obtain these records.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c)(2).  

The Veteran also contends that he was diagnosed with tumors in his feet in 1981, and that he underwent surgery to remove the tumors in 1982.  He indicated that T.C., D.P.M., provided this medical care, and he requested VA's help in obtaining these records in an April 2011 letter.  The Veteran testified he was unable to obtain these records on his own.  On remand, with the Veteran's assistance, attempts should be made to obtain these records.  

In November 2011, a VA cold injury protocol examination was conducted.  Following a physical examination, the VA examiner opined that the Veteran's current bilateral foot disability was less likely than not incurred in or caused by his claimed inservice injury.  In support of this opinion, the VA examiner cited a January 1977 surgical clinic report noting that the Veteran had good circulation in the lower extremities and that there were no changes to the skin.  The Board notes, however, that the surgical report cited by the VA examiner concluded with an impression of first degree cold injury.  The Board also notes that a service treatment report, dated the same day in January 1977, concluded that the Veteran's right foot was cold, and that he had poor circulation.

Recently, the Veteran submitted a September 2016 medical opinion letter from H.D., D.P.M.  In the letter, Dr. D. opined that the Veteran's inservice cold injury likely produced his current nerve injury.  Alternatively, Dr. D. opined that it was possible that the Veteran's neuroma was made worse by his inservice cold injury, and that his post service neuroma surgery may have been necessary because of his inservice cold injury.  

Given the factual discrepancies, the subsequently received private medical opinion, and the likelihood that new post service treatment evidence will be found, the AOJ should schedule the Veteran for a new examination which gives full consideration to all of the evidence of record and provides an opinion as to whether any current residuals of a cold injury to the feet is related to his military service. 

Accordingly, the case is remanded for the following actions:

1.  Request the Veteran's treatment records from: (a) Walter Reed Medical Center during the first six months of 1985; and (b) from private physician, T.C., D.P.M., including surgery to remove tumors in the feet, in 1981 and 1982.  If authorization for these records is necessary, such should be requested from the Veteran.  All attempts to obtain the above records should be clearly documented in the claims file and the Veteran must be notified accordingly of any unavailable records.  

2.  Schedule the Veteran for a VA examination for residuals of cold injury.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

Please identify any current residuals of cold injury to the feet found; and for any residuals of cold injury to the feet found, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it is etiologically related to the Veteran's military service or any incident therein, including a cold injury incurred in January 1977.  In making this determination, the examiner must give full consideration to the Veteran's history; including his inservice treatment for first degree cold injury in January 1977.  If the examiner diagnoses a neurological disability of the feet that is felt to be unrelated to cold exposure, the reason for such belief should be set forth.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




